In an action, inter alia, for the partition of real property, the plaintiff appeals from an order of the Supreme Court, Queens County (Hyman, J.), dated July 29, 1986, which denied his motion to vacate an ex parte order of the same court, dated May 12, 1986, extending the defendant Pena’s time to answer.
Ordered that the order is affirmed, with costs.
The Supreme Court did not abuse its discretion in granting the defendant Pena an extension of time to answer in view of *650the following factors: (1) there was a reasonable excuse for a nonlengthy delay in serving the answer, (2) Pena’s counsel, once retained, acted with dispatch to promptly request an extension, (3) the application for an extension preceded any motion for leave to enter a default judgment, (4) no prejudice to the plaintiff is claimed to have accrued from the short delay, (5) public policy is in favor of resolving cases on the merits so that the expeditious disposal of cases does not become an end in itself (Lindo v Evans, 98 AD2d 765), and (6) the proposed verified answer was a proper substitute for an affidavit of merit (see, CPLR 105 [t]; Dolgin Enters. v Central Adj. Bur., 118 AD2d 680). Lawrence, J. P., Weinstein, Rubin and Kooper, JJ., concur.